DETAILED ACTION
Drawings
The formal drawings filed on 11/11/2019 are acceptable.
Priority
Acknowledgement is made of applicant’s claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/779,512 filed 12/14/2018.
Information Disclosure Statement
If applicant is aware of any relevant prior art, he/she is requested to cite it on form PTO-1449 in accordance with the guidelines set forth in M.P.E.P. 609.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-9, and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (20050139888) in view of JANG ET AL. (20180175042).
With regard to claim 1, Kim discloses a semiconductor device, comprising: a capacitor structure formed over a device region of a substrate 301, the capacitor structure comprising: a lower electrode 305 having a U-shaped profile that opens away from the substrate 301, the U-shaped profile defines an interior surface and an opposing exterior surface; a dielectric liner 307 extending into the U-shaped profile and conformally covering the interior surface of the lower electrode 305; and  an upper electrode 308 formed over the dielectric liner 307, extending into and filling the U-shaped profile, the upper electrode 308 includes a top conductive layer. 
Kim does not disclose a buffer layer formed on the top conductive layer of the upper electrode, wherein the lattice constant of the buffer layer is greater than that of the top conductive layer. However, Jang et al. discloses a buffer layer 307 formed on the top conductive layer 306 of an upper electrode, wherein the lattice constant of the buffer layer is greater than that of the top conductive layer. Note figure 4 and paragraphs 0075-0078 of Jang et al. Therefore, it would have been obvious to a person having skill in the art to augment Kim’s capacitor structure with the buffer layer formed on the top conductive layer of the upper electrode, wherein the lattice constant of the buffer layer is greater than that of the top conductive layer such as taught by Jang et al. in order to protect the structure.
With regard to claim 2, Jang et al. discloses that a major metal content in the buffer layer is different from that in the top conductive layer. 
With regard to claim 3, Kim discloses that a portion of the top conductive layer of the upper electrode 308 above the lower electrode 305 has a greater thickness.  
With regard to claim 4, Kim discloses that the dielectric liner 307 further conformally covers the exterior surface of the lower electrode 305; and the upper electrode 308 further surrounds the exterior surface of the lower electrode 305.  
With regard to claim 5, Kim discloses that the upper electrode 308 further comprises a conductive layer formed to conformally lining cover the dielectric liner 307; and a conductive material formed between the conductive liner and the top conductive layer, filling in and between the U-shaped profile of the lower electrode 305.  
With regard to claim 7, Kim discloses a plurality of the lower electrode 305s formed over the substrate 301; wherein the upper electrode 308 covers the lower electrode 305s and has a plateau profile in a cross section thereof; and Jang et al. suggests that a thickness of a portion of the buffer layer on top surface of the plateau profile is greater than that of a portion of the buffer layer covering sidewall surface of the plateau profile.  
With regard to claim 8 Jang et al. suggests that the sidewall surface of the plateau profile is substantially free from the buffer layer.  
With regard to claim 9, Jang et al. discloses that a thickness the buffer layer is in a range from about 1 to 100 nm.  
With regard to claim 12, Jang et al. discloses that the buffer layer electronically connects with the top conductive layer.  
With regard to claim 13, Kim discloses that the upper electrode 308 further comprises a conductive layer formed over the dielectric liner 307 and filling in and between the U-shaped profile of the lower electrode 305, and Jang et al. suggests that the conductive layer includes a substantially planar top surface; and a SiGe layer formed between the conductive layer and the top conductive layer, wherein the SiGe layer has a Ge concentration distribution that has a greatest value at a middle portion of the SiGe layer and decreases there-from upwardly and downwardly along a thickness direction.  
With regard to claim 14, Kim discloses a semiconductor device, comprising: a capacitor structure formed over a device region of a substrate 301, the capacitor structure comprising: a lower electrode 305 having a U-shaped profile that opens away from the substrate 301, the U-shaped profile defines an interior surface and an opposing exterior surface; a dielectric liner 307 extending into the U-shaped profile and conformally covering the interior surface of the lower electrode 305; and an upper electrode 308 formed over the dielectric liner 307, extending into and filling the U-shaped profile, the upper electrode 308 includes a top conductive layer, wherein a portion of the top conductive layer above the lower electrode 305 has greater thickness. Kim does not disclose a buffer layer formed on the top conductive layer. However, Jang et al. discloses a buffer layer 307 formed on the top conductive layer 306 of an upper electrode. Note figure 4 and paragraphs 0075-0078 of Jang et al. Therefore, it would have been obvious to a person having skill in the art to augment Kim’s capacitor structure with the buffer layer formed on the top conductive layer such as taught by Jang et al. in order to protect the structure.
With regard to claim 15, Jang et al. discloses that a lattice constant of the buffer layer is greater than that of the top conductive layer.  
With regard to claim 16, Jang et al. discloses that a major metal content in the buffer layer is different from that in the top conductive layer.  
With regard to claim 17, Kim discloses a method, comprising: forming a lower electrode 305 having a U-shaped profile that opens away from a substrate 301; forming a dielectric liner 307 extending into the U-shaped profile and conformally covering interior surface of the lower electrode 305; forming an upper electrode 308 over the dielectric liner 307, extending into and filling the U-shaped profile. Kim does not disclose depositing a buffer layer on a top surface of the upper electrode, wherein the buffer layer has a lattice constant greater than that of a top portion of the upper electrode.  However, Jang et al. discloses a buffer layer 307 on a top surface of the upper electrode, wherein the buffer layer has a lattice constant greater than that of a top portion of the upper electrode on a top surface of the upper electrode, wherein the buffer layer has a lattice constant greater than that of a top portion of the upper electrode. Note figure 4 and paragraphs 0075-0078 of Jang et al. Therefore, it would have been obvious to a person having skill in the art to augment Kim’s method with the buffer layer on a top surface of the upper electrode, wherein the buffer layer has a lattice constant greater than that of a top portion of the upper electrode on a top surface of the upper electrode, wherein the buffer layer has a lattice constant greater than that of a top portion of the upper electrode such as taught by Jang et al. in order to protect the structure.
With regard to claim 18, Jang et al. discloses that depositing the buffer layer further comprises depositing the buffer layer via physical vapor deposition.  
With regard to claim 19, Jang et al. discloses that a major metal content in the buffer layer is different from that in the top portion of the upper electrode 308.  
With regard to claim 20, Jang et al. discloses that the forming the upper electrode 308 comprises disposing a conductive layer on the dielectric liner 307;  performing a passivation process to top surface of the conductive layer; disposing a SiGe layer on the passivation layer; and disposing a top conductive layer on the SiGe layer.  
Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826